Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/23/2021 has been entered.
Status of claims
Claim 1 has been amended; Claims 5, 10, 14, and 22-25 are withdrawn as non-elected claim; and Claims 1-4, 6-9, 11-13, and 15-21 remain for examination, wherein claim 1 is an independent claim.

Previous Rejections/Objections
Previous rejection of Claim(s) 1-4, 6-9, 15-16, and 20-21 under 35 U.S.C. 103 as being unpatentable over Cretteur et al (US-PG-pub 2017/0304952 A1, thereafter PG’952) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 11/23/2021.
Previous rejection of Claim(s) 11-13 and 17-19 under 35 U.S.C. 103 as being unpatentable over PG’952 in view of kami et al (US 6,702,904 B2, thereafter US’904) is 
In view of the amendments in the instant claims and newly recorded reference(s), a new ground rejection is added as following:

Claim interpretations
A composition range comparison between the claimed Alloy A and Alloy B from the instant independent claims 1 and 16 have been listed in the following table:
Element
Alloy A from instant Claim 1 (in wt.%)
Alloy B from instant Claim 1 (in wt.%)
Overlapping range
(in wt%)
C
0.10-0.50
0.15-0.5
0.15-0.5
Si
0.1-0.5
2 or less
0.1-0.5
Mn
2.0-8.0
1-4
2.0-4
Cr
0.0-6.0
0.0-0.70
0.0-0.70
Mo
0.0-2
0.0-0.5
0.0-0.5
V
0-1.5
0.0-0.05
0.0-0.05
Nb

0.0-0.05
0.0-traceamount
Ti

0.0-0.05
0.0-traceamount
B
0.0-0.005
Trace amount
0.0-trace amount
Al
Trace amount
2 or less
0-trace amount
Fe
Balance with impurities
Balance with impurities
Balance with impurities


All of the claimed alloy composition of alloy A and alloy B in the instant claims are overlapped to each other. This means the Alloy A and the Alloy B may have the same alloy composition.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the “0-1.5 wt% V” has no literal support in the instant specification (including “0-0.15 wt% V refer to table 1 of the instant specification). Proper amendment is necessary.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject In the instant case, claim 18 depends on claim 17, the low limit “0.001 wt% Nb” is outside to the low limit “0.01 wt% Nb” in the corresponding claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-13, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cretteur et al (US-PG-pub 2017/0304952 A1, thereafter PG’952) in view of Murakami et al (US 2015/0090377 A1, thereafter PG’377).
Regarding claims 1-4, 6-9, and 15-16, PG’952 teaches a tailor welded blank, comprising: laser-welding blank plates prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the alloy elements including C, Si, Mn, Cr, Mo, B, and Fe for Alloy A, and including C, Si, Mn, Cr, Mo, V, Nb, Ti, Al, and Fe for Alloy B from the disclosures of PG’952 since PG’952 teaches the same steel part in the use of tailor-welded blanks throughout whole disclosing range. PG’952 specify cooling the welded blank to obtain martensite structure (par.[0007] of PG’952) and applying hot forming and cooling to the welded blank in stamping die (par.[0212] of PG’952), which reads on the claimed quenching and partition thermal cycle in a die and the predominantly martensite in Alloy A as recited in the instant prima facie case of obviousness. MPEP 2144 05 I. PG’377 teaches forming dominated martensite phases and retained austenite in the press-formed product (par.[0031], [0033]-[0034], [0059], [0071], and [0081]-[0082] of PG’377). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to forming desired martensite phase and retained austenite phases from the disclosures of PG’377 for the alloy of PG’952 in order to improve the alloy’s properties and structures (par.[0031], [0033]-[0034], [0059], [0071], and [0081]-[0082] of PG’377).

Element
Alloy A from instant Claims 1-3, 6-7, 9, and 15-16 (in wt.%)
From PG’952 (in wt%)
overlapping range
(in wt%)
C
0.10-0.50 (cl.1)
0.1-0.35 (cl.2)
0.22-0.25 (cl.3)
0.10-0.5
0.10-0.50 (cl.1)
0.1-0.35 (cl.2)
0.22-0.25 (cl.3)
Si
0.1-0.5 (cl.1)
0.2-0.3 (cl.9)
0.1-1
0.1-0.5 (cl.1)
0.2-0.3 (cl.9)
Mn
2.0-8.0 (cl.1)
3.0-8.0 (cl.6)


2-3 (cl.1)
3 (cl.6-7)
Cr
0.00-6.0 (cl.1)
0.2-6.0 (cl.15)
0.2-3.0 (cl.16)
0.01-1
0.01-6.0 (cl.1)
0.2-6.0 (cl.15)
0.2-3.0 (cl.16)
Mo
0.0-2
Trace amount
0-Trace amount
V
0.0-1.5
Trace amount
0-trace amount
B
0.0-0.005
0.0002-0.010
0.0002-0.005
Fe
Balance with impurities
Balance with impurities
Balance with impurities

Alloy B from instant Claims 1, 4, and 8 (in wt.%)


C
0.15-0.5 (cl.1)
0.15-0.4 (cl.4)
0.10-0.5
0.15-0.5 (cl.1)
0.15-0.4 (cl.4)
Si
2 or less
0.1-1
0.1-1
Mn
1.0-4.0 (cl.1)
1.4-4 (cl.8)
0.5-3
1-3 (cl.1)
1.4-3 (cl.8)
Cr
0.0-0.70
0.01-1
0.01-0.7
Mo
0.0-0.5
Trace amount
0-Trace amount
V
0.0-0.05
Trace amount
0-Trace amount
Nb
0.0-0.05
Trace amount
0-Trace amount
Ti
0.0-0.05
0.2 or less
0.0-0.05
Al
2 or less
0.1 or less
0.1 or less
Fe
Balance with impurities
Balance with impurities
Balance with impurities


Regarding claims 11-13 and 17-19, PG’952 does not specify the claimed ranges of Mo (cl.11-13); Nb (cl.17-18); and V (cl.19). PG’377 teaches adding 1 wt% or less of Mo for suppressing ferrite transformation (par.[0052] of PG’377); adding 0.1wt% or less Nb and/or V for forming fine carbide (par.[0050]-[0051] of PG’377), which overlap the claimed addition elements as claimed in the instant claims. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the additional 
Regarding claims 20-21, PG’952 specify that the steel substrate, topped by a metal alloy layer of aluminum or aluminum-based alloy (Abstract, par.[0177]-[0180], and cl.7 of PG’952), which reads on the claimed limitations in the instant claims.

Claims 1-4, 6-9, 11-13, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al (US 2015/0090377 A1, thereafter PG’377).
Regarding claims 1-4, 6-9, 11-13, and 15-19, PG’377 teaches A steel sheet for hot pressing use with a specified chemical component composition (Abstract, examples, and claims of PG’377) and PG’377 teaches joining a steel sheet and being heated to a same temperature and tool-quenched to a normal steel sheet for hot pressing use (tailored weld blank: TWB) with different strength for each region of a steel sheet (par.[0009] of PG’377), which reads on the tailor-welded blank comprising alloy A and alloy B as recited in the instant claims. The comparison of the composition ranges between the alloy composition disclosed by PG’377 (par.[0019]-[0029], [0038]-[0054], claims, and examples of PG’377) and those of the instant claims (Alloy A and Alloy B) is listed in the following table. All of prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the alloy elements including C, Si, Mn, Cr, Mo, Nb, V, B, and Fe for Alloy A, and including C, Si, Mn, Cr, Mo, V, Nb, Ti, Al, and Fe for Alloy B from the disclosures of PG’377 since PG’377 teaches the same steel part in the use of tailor-welded blanks throughout whole disclosing range. PG’377 specify including dominated martensite phases and retained austenite in the press-formed product (par.[0031], [0033]-[0034], [0059], [0071], and [0081]-[0082] of PG’377), which reads on the claimed microstructure in the Alloy A and Alloy B in the instant claim 1.

Element
Alloy A from instant Claims 1-3, 6-7, 9, 11-13, and 15-19 (in wt.%)
From PG’377 (in wt%)
overlapping range
(in wt%)
C
0.10-0.50 (cl.1)
0.1-0.35 (cl.2)
0.22-0.25 (cl.3)
0.15-0.5
0.15-0.50 (cl.1)
0.15-0.35 (cl.2)
0.22-0.25 (cl.3)
Si
0.1-0.5 (cl.1)
0.2-0.3 (cl.9)
0.2-3
0.2-0.5 (cl.1)
0.2-0.3 (cl.9)
Mn
2.0-8.0 (cl.1)
3.0-8.0 (cl.6)
3.0-5.0 (cl.7)
0.5-3
2-3 (cl.1)
3 (cl.6-7)
Cr
0.00-6.0 (cl.1)
0.2-6.0 (cl.15)
0.2-3.0 (cl.16)
1 or less
0.0-1 (cl.1)
0.2-1.0 (cl.15)
0.2-1.0 (cl.16)
Mo
0.0-2 (cl.1)

0.1-0.6 (cl.12)
0.4-0.5 (cl.13)

0.0-2 (cl.1)

0.1-0.6 (cl.12)
0.4-0.5 (cl.13)

0.01-0.1 (cl.17)
0.001-0.055 (cl.18)
0.1 or less
0.01-0.1 (cl.17)
0.001-0.055 (cl.18)
V
0.0-1.5 (cl.1)
0.01-0.15 (cl.19)
0.1 or less
0-0.1 (cl.1)
0.01-0.1 (cl.19)
B
0.0-0.005
0.0002-0.010
0.0002-0.005
Fe
Balance with impurities
Balance with impurities
Balance with impurities

Alloy B from instant Claims 1, 4, and 8 (in wt.%)


C
0.15-0.5 (cl.1)
0.15-0.4 (cl.4)
0.15-0.5
0.15-0.5 (cl.1)
0.15-0.4 (cl.4)
Si
2 or less
0.2-3
0.2-2
Mn
1.0-4.0 (cl.1)
1.4-4 (cl.8)
0.5-3
1-3 (cl.1)
1.4-3 (cl.8)
Cr
0.0-0.70
1 or less
0.7 or less
Mo
0.0-0.5
1 or less
0.5 or less
V
0.0-0.05
0.1 or less
0.05 or less
Nb
0.0-0.05
0.1 or less
0.05 or less
Ti
0.0-0.05
0.002-0.1
0.002-0.05
Al
2 or less
0.01-1
0.01-1
Fe
Balance with impurities
Balance with impurities
Balance with impurities


Regarding claims 20-21, PG’377 specify the welded steel parts for automotive industry (par.[0001]-[0002] of PG’377) and PG’377 specify that the steel sheet for hot pressing use of the present invention may be subjected to plating containing at least one element out of Al, Zn, Mg and Si on the surface thereof (the surface of the base steel sheet) (par.[0063] of PG’377).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4, 6-9, 11-13, and 15-21 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-19 of copending application No. 16/179387 (US-PG-Pub 2019/0126400 A1).  
Regarding instant claims 1-4, 6-9, 11-13, and 15-21, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-19 of copending application No. 16/179387 (US-PG-Pub 2019/0126400 A1) teaches all of the same tailor welded blank all of the essential alloy composition ranges (Alloy A and alloy B) overlapping for the each other. MPEP 2144 05 I. Therefore, it would have been 
This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application have not fact been patented.

Response to Arguments
Applicant’s arguments to the art rejection to Claims 1-4, 6-9, 11-13, and 15-21 have been considered but they are moot in view of the new ground rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734